PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           


In re Application of
Zhongda Duan, et al.
Application No. 17/071,784
Filed:    October 15, 2020
Attorney Docket No. 202009141-IHZHSUSN
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.55(c)
:


This is a decision on the “Petition under 37 CFR 1.78(d) and § 1.55(e) for Acceptance of Unintentionally Delayed Priority Claim”, filed on October 15, 2020. The petition is treated as a petition under 37 CFR 1.55(c), to restore the benefit of priority to Chinese application 20190760372.7, filed on August 16, 2019.

The petition is GRANTED.

This nonprovisional application was filed more than twelve months after the filing date of the prior filed foreign application for which benefit is now sought.  As applicant filed this nonprovisional application within two months of the expiration of the period set forth in 37 CFR 1.55(b)(1)1, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority must include:

(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) The petition fee as set forth in § 1.17(m); and 
(3) A statement that the delay in filing the subsequent application within the period set forth in paragraph (b)(1) of this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

On October 15, 2020, applicant filed an ADS properly identifying the foreign application for which benefit is claimed.  Applicant paid the required petition fee of $525.00 with the present petition.  Additionally, applicant provided an adequate statement of unintentional delay2. 

Applicant has satisfied all of the above requirements.  Accordingly, the right of priority to the foreign application is restored and the delay in filing the present nonprovisional application is accepted as being unintentionally.
	
The granting of the petition to restore the right of priority under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, applicant must meet all other requirements under 37 CFR 1.55.  Similarly, the fact that the Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider the benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

It remains the responsibility of the applicant to ensure that a certified copy of the foreign application is timely filed or retrieved.

A Filing Receipt, which includes the claim for benefit of the prior-filed foreign application is enclosed

At the conclusion of pre-examination processing, this application will be directed to Technology Center Art Unit 1762 for examination in due course and for consideration by the examiner of record of the benefit claim under 37 CFR 1.55.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Corrected Filing Receipt







    
        
            
    

    
        1(a) In general. An applicant in a nonprovisional application may claim priority to one or more prior foreign applications under the conditions specified in 35 U.S.C. 119(a) through (d) and (f), 172, 365(a) and (b), and 386(a) and (b) and this section. 
        (b) Time for filing subsequent application. The nonprovisional application must be: 
        (1) Filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, subject to paragraph (c) of this section (a subsequent application); 
        
        2 The statement made in the petition is construed as meaning that the delay in filing the subsequent application within the time period under 37 CFR 1.55(b)(1) is unintentional. See 37 CFR 1.55(c)(3). If this is not an accurate interpretation of the statement made in the petition, applicant must immediately inform the Office.